 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 9                                      AT SEATTLE

10    MICHAEL ANTHONY WADE, JR.,

11                                 Petitioner,           Case No. C20-0097-RAJ

12           v.
                                                         ORDER DENYING PETITION FOR
13    JERI BOE,                                          WRIT OF HABEAS CORPUS

14                                 Respondent.

15

16          The Court, having reviewed petitioner’s petition for writ of habeas corpus, respondent’s

17   answer to the petition, petitioner’s response to respondent’s answer, the Report and

18   Recommendation of Mary Alice Theiler, United States Magistrate Judge, any objections thereto,

19   and the remaining record, hereby finds and ORDERS:

20          (1)    The Report and Recommendation is approved and adopted;

21          (2)    Petitioner’s petition for writ of habeas corpus (Dkt. 1) is DENIED, and this action

22   is DISMISSED with prejudice;

23

     ORDER DENYING PETITION FOR WRIT
     OF HABEAS CORPUS - 1
 1          (3)     In accordance with Rule 11 of the Rules Governing Section 2254 Cases in the

 2   United States District Courts, a certificate of appealability is DENIED; and

 3          (4)     The Clerk is directed to send copies of this Order to all counsel of record and to the

 4   Honorable Mary Alice Theiler.

 5

 6          DATED this 21st day of June, 2021.

 7

 8

 9
                                                           A
                                                           The Honorable Richard A. Jones
10
                                                           United States District Judge
                                                   \
11

12

13

14

15

16

17

18

19

20

21

22

23

     ORDER DENYING PETITION FOR WRIT
     OF HABEAS CORPUS - 2
